Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

                                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice
  September 25, 2019
                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  159206-7                                                                                             Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                   SC: 159206-7                                        Justices
  In re M. J. DAWKINS, Minor.                                      COA: 344285; 344316
Bay CC Family Division:
                                                                   16-012182-NA
  _____________________________________/

         By order of May 3, 2019, the application for leave to appeal the February 5, 2019
  judgment of the Court of Appeals was held in abeyance pending the decision in In re
  Ferranti, Minor (Docket Nos. 157907-8). On order of the Court, the case having been
  decided on June 12, 2019, 504 Mich ___ (2019), the application is again considered and,
  pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we VACATE the
  judgment of the Court of Appeals, and we REMAND this case to the Court of Appeals
  for reconsideration in light of Ferranti.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 25, 2019
         s0918
                                                                              Clerk